By the Court.

The demandants might well have objected to the tenant’s availing himself of the provisions of the statute ; this case coming fairly within the spirit of our decision in the case of Knox & al. vs. Hook. (1) The only difference between the two cases is, that, in the present case, the party under whom the tenant claims to hold the demanded premises had taken possession of the land before he made the agreement with the proprietors ; and, in the other case, Hook’s predecessor originally entered upon the land under a contract with the owner. But this difference cannot have any serious effect. By entering into the agreement, Cunningham waived all claims by virtue of his possession ; and he and his grantee are bound by the agreement. The legislature could never intend to interfere with cases situated like this, or with any in which the tenant in possession shall have made an agreement and compromise with the proprietor.
Let the verdict be amended as agreed at the trial; and, the demandants having made their election to abandon the premises to the tenant, let judgment be entered for them to recover, on the terms of the statute, the value of the demanded premises according to the verdict so amended.

 12 Mass..Rep. 329.